DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A (Figs 2-7) in the reply filed on May 28, 2019 is acknowledged.
Claim 41 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 28, 2019.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25, 27-30, 57, 61-62, 55, 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



    PNG
    media_image1.png
    695
    993
    media_image1.png
    Greyscale

However, in the context of the claim, the recitation of “bottommost” surface does not refer to the already identified “bottom surface” but a different surface all together and associated with one of the first and second ends. In other words, “top” and “bottom” refers to a horizontal direction extending through the disc space during use but “bottommost” is referring to a direction perpendicular, in a vertical direction of the spine during use. As such the directions of what is considered “top” and “bottom” changes within the claim and thus indefinite. It is suggested that applicant stay consistent with terminologies and what direction they consider as top and bottom. 

The term "about (40 degrees and 50 degrees)" at the end of claim 55 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what values fall in and out of “about 40 to about 50 degrees”. For examples, would values like 30°, 35°, 55°, 60°, etc would be considered as “about” 40°-50° and the specification provides no guidance to this relative term. The examiner will interpret with art as best understood. 
Claims 58-59 are also rejected due to their dependency off Claim 55. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 53 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 53 is dependent off Canceled Claim 34 and as such does not further limit the subject matter of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 55 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Michelson US 2002/0099376.
Michelson discloses a bone stabilization plate system (#100)for use in fusing a first vertebral bone and a second adjacent vertebral bone, the first vertebral bone having a first anterior surface and a first side surface, the second vertebral bone having a second anterior surface and a second side surface, the first side surface facing the second side surface (Fig 5-6), the system comprising:
a base plate (#104, which is attached to u-shaped member #102) having a top surface (where ref #104 is pointing to in Fig 2), first and second ends (top and bottom ends), a bottom surface (#124 in Fig 2), and a plurality of bone anchor holes (holes for anchors #128) extending at least partially from the top surface, and
a plurality of bone anchors (#128) configured to fit in the plurality of bone anchor holes, wherein each of the first end and the second end of the base plate has a 
at least one bone anchor hole of the plurality of bone anchor holes opening at least partially toward a lip osteophyte of the first vertebral bone or the second vertebral bone when the base plate is implanted between the anterior portions of the first and second vertebral bones such that a bone anchor fitted into the at least one bone anchor hole is disposed partially through the lip osteophyte (Fig 1, 5-6 where the base plate is able to placed anteriorly along the cortical rim and able to be disposed against the lip osteophyte, where the holes are directed towards the lip osteophyte (Fig 1, 5-6, paragraph 56 where the base plate is able to placed anteriorly along the cortical rim and able to be disposed against the lip osteophyte, where the holes are directed towards the lip osteophyte such that the bone anchors are able to be placed there through) and at an angle of between about 40°to about ° relative to the first side surface (paragraph 57 where the “vertical plane” would be generally aligned with the first side surface of the first vertebral bone) of the first vertebral bone (paragraph 57 discloses the angle can be 40°and values just below 40° relative to the “vertical plane”/first side surface, which would fall into the claimed range of “about 40° to about 50°”)(see Response to Arguments section below as well).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 25, 27-30, 56-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shepard US 2004/0078078 in view of Michelson US 2003/0078668.
Regarding Claim 21, Shepard discloses a bone stabilization plate system (Fig 14-15, paragraph 78) for fusion of adjacent vertebral bones, the system comprising:
a base plate (#30) having a generally flat top surface (where ref #30 is pointing to in Fig 14, see also Fig 15 with a top view, the surface is generally flat), a first end, a second end (upper and lower ends of #30), a bottom surface (opposite the top surface, surface that faces #12), wherein the base plate is configured 

b) to share weight with bone graft material placed between the vertebral bones (when placed in the disc space, the base plate is able to share weight) and
d) such that weight bearing portions of the first and the second ends (paragraph 2, 9 portion of the first and second ends that contact bone and bear weight) of the base plate are configured to be in contact primarily with anterior lip osteophytes of the first vertebral bone and the second vertebral bone (paragraph 2, 9, implant is able to be placed anteriorly such that the weight bearing portions of the first and second ends of the base plate is capable of being placed on anterior lip osteophytes of the first vertebral bone and the second vertebral bone)(in other words, the base plate of Shepard is able to be placed in the disc space such that the first and second ends are in contact with  anterior lip osteophytes of the first vertebral bone and the second vertebral bone). (The examiner notes that the claim is directed to a device/system not a method of implanting, where there is nothing precluding Shepard from being placed such that it contacts the lip osteophyte).
Claim 30, Shepard discloses the generally flat top surface is not shaped as a circular arc (Fig 14-15, top surface extends generally linearly across the width of the plate #404).
Shepard discloses the base plate can be formed of bone (paragraph 21) and does not require an anterior bone stabilization plate (Fig 14-15 no additional plate attached to the implant) but does not disclose a plurality of bone anchor holes, each of which extending from the top surface to at least partially one of the first end and the second end, a plurality of bone anchors configured to fit in the plurality of bone anchor holes, wherein the base plate is configured c) to be maintained in position relative to the vertebral bones without an anterior bone stabilization plate.
Regarding Claim 21, Michelson discloses a similar bone stabilization plate system for fusion of adjacent vertebral bones (Fig 22-25) that can be made out of a variety of materials including bone (paragraph 78), the system comprising: 
a base plate (#404, Fig 21-25 where base plate #404 is a flat plate for implant #400) having a generally flat top surface (surface as shown in Fig 23), a first end (upper or lower end of #404), a second end (lower or upper end of #404), a bottom surface ( opposite the flat top surface), and defining a plurality of bone anchor holes (holes through which #442 extend through, Fig 23-25), each of which extending from the top surface to at least partially one of the first end and the second end (see Fig 23-25), 
a plurality of bone anchors (#442) configured to fit in the plurality of bone anchor holes (Fig 24-25), 
wherein the base plate is configured 

b) to share weight with bone graft material placed between the vertebral bones (it is noted that bone graft material is only functionally recited and that bone graft material can be placed in and around the base plate, including in spaces #424, paragraph 77 such that the base plate is able to share weight), 
c) to be maintained in position  (via anchors #442) relative to the vertebral bones (paragraph 102) without an anterior bone stabilization plate (Figs 21-25, no anterior plate is used), and 
d) such that weight bearing portions of the first and the second ends (Fig 1, 5-6, paragraph 56  portion of the first and second ends that contact bone and bear weight) of the base plate are configured to be in contact primarily with anterior lip osteophytes of the first vertebral bone and the second vertebral bone (Fig 1, 5-6, paragraph 56 where the base plate is able to placed anteriorly along the cortical rim and able to be disposed against and in contact with the lip osteophyte, where the holes are directed towards the lip osteophyte such that the bone anchors are able to be placed there through)(further, paragraph 57 discloses the bone anchors can be angled 40°and values just below 40° which are known angles to be able to engage the lip osteophyte, see also Rejection for Claim 55 and Response to Arguments below), 

Regarding Claim 25, Michelson discloses the bone anchors are bone screws (#442, paragraph 102).
Regarding Claim 28-29, Michelson discloses the bone stabilization plate system comprises a bone anchor retainer, wherein the bone anchor retainer is one of a plate or a screw (#462, see Fig 26-29 where the screw can come in a variety of screw configurations, paragraph 103-104), the retainer prevents backing out of the bone anchors (paragraph 112).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Shepard to include bone anchor holes and bone anchors, and a bone anchor retainer in view of Michelson above because the bone anchors helps maintain the position of the implant in the disc space and decrease mobility of adjacent vertebra to be fused together and the bone anchor retainer prevents backing out of the bone anchors. It is noted that the base plate of Shepard is able to be placed in the disc space such that it is placed atop/below and in contact with the lip osteophytes (as discussed above) and the modification in view of Michelson does not change this as Michelson is also able to be placed in the disc space and contact the lip osteophyte in the same manner (see above). The examiner notes that the claim is directed to a device/system not a method of implanting.
Regarding Claim 27, Shepard as modified discloses the claimed invention as discussed above but does not disclose at least one of the first and second ends has a 
and the second ends of the base plate are configured to be in contact primarily with anterior lip osteophytes of the first vertebral bone and the second vertebral bone (paragraph 63, Fig 14-15 where the base plate is able to be implanted such that it would be primarily located anteriorly against anterior lip osteophytes of the first vertebral bone and the second vertebral bone).
Regarding Claim 57, Shepard discloses the base plate does not have an enclosed loop that surrounds a space between the adjacent vertebral bones for receiving the bone graft material (Fig 14-15, base plate #30 is a separate component from #12, the plate #30 is generally planar with extensions #81 and #83 but these extensions do not form anything resembling a loop).
Michelson further discloses at least one of the first (upper or lower end of #404) and second (lower or upper end of #404) ends has a plurality of protrusions (#422, paragraph 102) configured for engagement with at least one of the vertebral bones upon implantation to help prevent backing out of the implant (paragraph 102).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Shepard as modified to include a plurality of protrusions in view of further teachings of Michelson above because they help prevent backing out of the implant. 

Claims 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shepard US 2004/0078078 and Michelson US 2003/0078668, as applied to Claim 21 above, and in further view of Lechmann US 2006/0085071.
Shepard as modified by Michelson discloses the claimed invention as discussed above where at least one of the bone anchor holes extends between a first opening defined in the top surface of the base plate and a second opening at least partially defined in the first end of the base plate (as modified by Michelson and seen in the annotated figure below) but does not disclose the first opening and the second opening being discrete openings relative to each other.

    PNG
    media_image2.png
    631
    733
    media_image2.png
    Greyscale

Lechmann discloses a base plate (#8) having a front face (front face of #8), a first end (top or bottom surface of #8) having bone anchor holes (#9), at least one of the 

    PNG
    media_image3.png
    415
    524
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Sherman as modified by Michelson to have the first opening be a separate internally threaded ring, the head of at least one bone anchor to also be threaded such that the first and second openings are discrete openings relative . 

Claims 55, 58-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shepard US 2004/0078078 in view of Michelson US 2002/0099376.
Regarding Claim 55, Shepard discloses a bone stabilization plate system (Fig 14-15, paragraph 78) for use in fusing a first vertebral bone and a second adjacent vertebral bone, the first vertebral bone having a first anterior surface and a first side surface, the second vertebral bone having a second anterior surface and a second side surface, the first side surface facing the second side surface, the system comprising:
a base plate (#30) having a top surface (surface where ref #30 is pointing to in Fig 14), first and second ends (top and lower ends of #30), a bottom surface (opposite the top surface, surface facing #12),
 wherein each of the first end and the second end of the base plate has a maximum anterior to posterior dimension that is less than a lateral dimension of the top surface of the base plate (Fig 14-15, where the lateral width is larger than the depth or anterior-posterior dimension), the base plate configured to be implanted primarily between anterior portions of the first and second vertebral bones such that the base plate is configured to bear weight while sharing weight with bone graft material (when placed in the disc space, the base plate is able to share weight).
Regarding Claim 58, Shepard discloses the base plate is not monolithically formed with any member having a portion disposable closer to posterior surfaces of the first and second vertebral bones than the first and second anterior surfaces of the first 
Regarding Claim 59, Shepard discloses the bottom surface of the base plate is generally flat (Fig 14-15), the system further comprising a first lateral tab and a second lateral tab (tabs #80, #82, Fig 14-15) extending from opposite ends of the bottom surface in a posterior direction (Fig 14-15). 
Sherman discloses the implant is able to be inserted anteriorly and placed on a lip osteophyte of the first vertebral (paragraph 2, 9 placed in the disc space and able to be placed anteriorly on the lip osteophyte) but does not disclose a plurality of bone anchor holes extending at least partially from the top surface, and a plurality of bone anchors configured to fit in the plurality of bone anchor holes, at least one bone anchor hole of the plurality of bone anchor holes opening at least partially toward a lip osteophyte of the first vertebral bone or the second vertebral bone when the base plate is implanted between the anterior portions of the first and second vertebral bones such that a bone anchor fitted into the at least one bone anchor hole is disposed partially through the lip osteophyte and at an angle of between about 40°to about 50° relative to the first side surface of the first vertebral bone.
Michelson discloses a similar implant (Fig 1, paragraph 39, can be made out of various materials including bone) inserted in an anteriorly (Fig 5-6) having a base plate (#104) having a top surface (surface as seen in Fig 4), a bottom surface (#124, Fig 2, opposite the top surface), first and second ends (top and bottom ends of #104), a plurality of bone anchor holes (holes for anchors #128) extending at least partially from the top surface (Fig 1), and a plurality of bone anchors (#128) configured to fit in the 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Sherman to include bone anchor holes and bone anchors (where the bone anchors are able to placed and angled in the manner being claimed as discussed above) in view of Michelson above because they help secure the system to the vertebra. It is noted that the base plate of Shepard is able to be placed in the disc space such that it is placed atop and in contact with the lip osteophyte (as discussed above) and the modification in view of Michelson does not change this as Michelson is also able to be placed in the disc space and contact the lip osteophyte in .

Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shepard US 2004/0078078 in view of Michelson US 2002/0099376.
Regarding Claim 60, Shepard discloses a bone stabilization plate system (Fig 14-15) for use in fusing a first vertebral bone and a second adjacent vertebral bone, the first vertebral bone having a first anterior surface and a first side surface, the second vertebral bone having a second anterior surface and a second side surface, the first side surface facing the second side surface (Fig 14-15, the system is able to be used with first and second vertebral bones having the features as claimed), the system comprising:
a base plate (#30) having a top surface (surface where ref #30 is pointing to in Fig 14) , a first end, a second end opposite the first end (top and bottom ends), a generally flat bottom surface (opposite the top surface, surface that faces #12, which is generally flat having tabs extending there from, Fig 14-15), 
a first lateral tab and a second lateral tab (#80, #82) extending from opposite edges (see Fig below, it is noted that the top and bottom surfaces have similar configurations, it is also noted that the edges below are exemplary, a number of “opposite edges” can be defined in Sherman, see Response to Arguments section as well)  of the bottom surface and in a posterior direction (Fig 14-15); and


    PNG
    media_image4.png
    269
    517
    media_image4.png
    Greyscale

Sherman discloses the implant is able to be inserted anteriorly (paragraph 63, “tap on the anterior..”) but does not disclose does not disclose a plurality of bone anchor holes; a plurality of bone anchors configured to fit in the plurality of bone anchor holes.
Michelson discloses a similar implant (Fig 1, paragraph 39, can be made out of various materials including bone) inserted in an anteriorly (Fig 5-6) having a base plate (#104) having a top surface (surface as seen in Fig 4), a bottom surface (#124, Fig 2, opposite the top surface), first and second ends (top and bottom ends of #104), a plurality of bone anchor holes (holes for anchors #128) extending at least partially from 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Sherman to include bone anchor holes and bone anchors in view of Michelson above because they help secure the vertebra to the vertebra. 

Claim 21, 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson US 2002/0099376 in view of Lechmann US 2006/0085071.
Regarding Claim 21, Michelson discloses a bone stabilization plate system for fusion of adjacent vertebral bones, the system comprising:
a base plate (#104, Fig 1) having a generally flat top surface (surface as seen in Fig 11, paragraph 41 where it can be straight, see Fig below), a first end, a second end (Fig 1, upper and lower ends thereof), a bottom surface (Fig 1, opposite the top surface), and defining a plurality of bone anchor holes (holes for anchors #128, Fig 1), each of which extending from the top surface to at least partially one of the first end and the second end (as seen in Fig 1, where there are two holes that extend through the top and bottom surfaces and partially through the first end, the other two holes also extend through the top and bottom surfaces and partially through the second end), and
a plurality of bone anchors (#128) configured to fit in the plurality of bone anchor holes, wherein the base plate is configured 


    PNG
    media_image5.png
    419
    638
    media_image5.png
    Greyscale

 b) to share weight with bone graft material placed between the vertebral bones (paragraph 39 where graft material can be placed within #120 and as seen in Fig 6 when implanted, the plate is able to share weight), 
c) to be maintained in position relative to the vertebral bones without an anterior bone stabilization plate (Fig 1, there is no additional plate anchored to anterior side surfaces of the bone), and 
d) such that weight bearing portions of the first and the second ends (Fig 6, portions of the first and second ends that are engaged with vertebral bones) of the base 
Michelson discloses the system can be made out of various materials (Claim 21 can comprise of plastic and metal, such as titanium), the system is made up of a front base plate (#104) monolithically formed with a member/cage (remainder of the device) that has a portion disposed closer to posterior surfaces of the bone (Fig 6, the base plate is placed in the anterior side, the member extends to the posterior side) but does not disclose the base plate not monolithically formed with any member having a portion disposed closer to the posterior surfaces of the adjacent vertebral bones than the anterior surfaces of the adjacent vertebral bones.
Lechmann discloses a similar bone plate system (Fig 1) comprising a base plate (#8) having a top surface (surface as seen in Fig 3)  and bottom surface (opposite the top surface and faces cage #1), first and second ends (top and bottom ends thereof), the base plate is configured to fit primarily between the adjacent vertebral bones with a bottommost surface of the base plate being disposed closer to anterior surfaces of the 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Michelson and have the base plate and member be separate components (not monolithically formed) with the base plate having tabs and the member having a corresponding feature to couple the base plate and member together, where the base plate is made from titanium and the member made from plastic in view of Lechmman above because this allows the member to be x-ray transparent. It is noted that with the modification, the base plate of Michelson would have tabs (in the circled areas below) in view of Lechmann to allow the base plate to couple to the member and that the overall profile/shape of the existing device of Michelson does not change. 

    PNG
    media_image6.png
    573
    1016
    media_image6.png
    Greyscale

Regarding Claim 61, Michelson as modified discloses the base plate is formed of titanium (claim 21 in Michelson and as discussed in the modification in view of Lechmann, paragraph 33 in Lechmann).


Allowable Subject Matter
Claims 31-33, 37-40, 52 allowed. Should Claim 53 be amended to be dependent off Claim 31, then the 112(d) rejection would be overcome and Claim 53 would also be indicated allowable. 

Response to Arguments
Applicant's arguments filed 3/11/2011 for Claim 21 have been fully considered but they are not persuasive. The portions of the text for the rejection Claim 56 was .  
Applicant's arguments filed 3/11/2011 for Claim 55 have been fully considered but they are not persuasive. The applicant argues that Michelson does not disclose the holes oriented towards the lip osteophyte such that the anchors engaged with the lip osteophyte. Applicant also seeks to clarify this point by adding in the angle of the bone anchors. The examiner disagrees as this is a limitation about the intended use or intended placement of the device. As seen in Fig 5-6 and paragraph 56, the implant of Michelson is able to be placed anteriorly, on the cortical bone of the vertebra, such that the implant can be placed on the lip osteophyte such that one can place the anchors into the lip osteophyte. In other words, the implant is able to be placed anteriorly such that the bone anchors can engage the lip osteophyte. Further, Michelson also discloses the claimed angular orientations of the bone anchors that would allow it to engage the lip osteophyte (paragraph 57 and as discussed in the rejection above, the bone anchor can be angled at 40°and values just below 40° relative to the “vertical plane”/first side surface, which would fall into the claimed range of “about 40° to about 50°”).
Applicant’s arguments with respect to claim 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner reinterpreted Shepard based off applicant’s amendments. Shepard has the opposed edges as claimed, see rejection above. Likewise, applicant did not follow examiner’s suggestion made in the interview held on 11/20/2020 where it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773